Citation Nr: 0819149	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to January 25, 2005, for endometriosis.

2.  Entitlement to an initial evaluation in excess of 30 
percent from May 1, 2005, for endometriosis, status post 
total abdominal hysterectomy with bilateral salpingo-
oopherectomy (TAH/BSO).

3.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.

4.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Husband


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from November 1995 to November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for endometriosis, rated 10 percent disabling 
effective from November 28, 1999, granted service connection 
for lumbosacral strain, and granted service connection for 
allergic rhinitis.  The veteran appeared at a personal 
hearing held at the RO before the undersigned Veterans Law 
Judge in February 2005.  The veteran has now relocated and 
resides within the jurisdiction of the Boise, Idaho, RO.

This matter was previously considered by the Board in July 
2005, when the claims were remanded to the Appeals Management 
Center (AMC) for additional development in light of the 
veteran's testimony regarding recent surgery and treatment.  
Following completion of the directed development, the AMC 
granted an increased evaluation for endometriosis status post 
TAH/BSO, assigning a temporary total evaluation for surgery 
requiring convalescence under 38 C.F.R. § 4.30 from January 
25, 2005, to May 1, 2005, and assigning a schedular rating of 
30 percent from May 1, 2005.

While the Board does not entirely understand why the AMC 
opted to assign an extraschedular total evaluation rather 
than the applicable schedular 100 percent available under the 
appropriate Diagnostic Code, the assignment of the total 
evaluation, under any theory, is a full grant of benefits on 
appeal for the period of January 25, 2005 to May 1, 2005.  As 
there is no remaining question or controversy for this 
period, further appellate consideration of this period is not 
warranted.

A claim of service connection for a psychiatric disorder, 
claimed as depression, as secondary to endometriosis status 
post TAH/BSO is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to January 25, 2005, endometriosis was manifested 
by irregular and at times heavy bleeding, with pelvic pain, 
controlled by treatment.

2.  The veteran underwent a TAH/BSO on January 25, 2005.

3.  On February 11, 2008, prior to the promulgation of a 
decision on the appeal, the Board received notification from 
the veteran that a withdrawal of the appeals with regard to 
evaluation of lumbosacral strain and allergic rhinitis is 
requested.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for endometriosis prior to January 25, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.116, Diagnostic Code 
7629 (2007).

2.  The criteria for assignment of a 50 percent evaluation 
for endometriosis, status post TAH/BSO, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.116, Diagnostic Code 7617 
(2007).

3.  The criteria for withdrawal of a Substantive Appeal with 
regard to lumbosacral strain and allergic rhinitis by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002);38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by her authorized representative.  
38 C.F.R. § 20.204 (2007).  The appellant in this case 
submitted a February 2008 letter to the Board indicating that 
she was satisfied with the evaluations now assigned for her 
service connected lumbosacral strain and allergic rhinitis, 
and she no longer wished to pursue these appeals.  The 
appellant, therefore, has withdrawn these appeals and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these appeals and they are 
dismissed.

VA's Duties to Notify and Assist

The remaining issue on appeal arises from the veteran's 
disagreement with the initial evaluation assigned following a 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further discussion of VA's duty to 
notify is required.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment and 
surgical records as identified by the veteran, as well as 
service treatment records.  The RO took steps to obtain 
private treatment records from Dr. GF-S, but was 
unsuccessful.  The veteran was provided an opportunity to set 
forth her contentions during the February 2005 hearing before 
the undersigned Veterans Law Judge.  The appellant was 
afforded VA medical examinations in September 2000, May 2004, 
and January 2006, with an additional records review in 
November 2007.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Evidence

Service treatment records revel the onset of chronic pelvic 
pain during service.  Treatment was unsuccessful, though the 
veteran's intrauterine device was removed.

During a VA contract examination in September 2000, the 
veteran reported a diagnosis of pelvic inflammatory disease, 
followed by a laparoscopy showing endometriosis.  She had 
daily bleeding for the past three months with lower abdominal 
pain and urinary urgency and frequency.  Intercourse and 
prolonged sitting or bending increased pain.  Oral birth 
control pills were helping to regulate the bleeding, and over 
the counter medications helped a bit with pain.  On 
examination, the lower quadrant of the abdomen was tender to 
palpation.  

VA treatment records subsequent to service reveal continued 
complaints of chronic pelvic pain.  She reported irregular 
menses since service in December 2000.  The veteran stated a 
diagnosis of endometriosis by laparoscopy was made by her 
private doctor.  She stated she was often constipated; 
increased fiber was recommended.  In October 2001, she 
reported that her menses had been regular, but were heavy and 
marked by increasing cramps.  The veteran became pregnant in 
late 2002.  In April 2004 she again complained of chronic 
pelvic pain and constant irregular bleeding.  New birth 
control medication had stopped the bleeding for a time, but 
spotting resumed.  By June 2004, the veteran stated a desire 
for a TAH.  Hormone therapy and medication had been effective 
in reducing pain and bleeding "a little bit."  In September 
2004 she again sought a surgical solution because she was 
"having so much pain around [her] menses."  Hormone therapy 
was causing side effects such as headaches.

A VA contract examination was performed in May 2004.  The 
veteran complained of painful, irregular periods.  She 
reported light bleeding between periods at times.  Cramping 
abdominal pain was always present, worse during her period.

In January 2005, the veteran underwent a total abdominal 
hysterectomy with a bilateral salpingo-oopherectomy at VA 
Medical Center West Los Angeles.  Subsequent VA treatment 
records reveal that the chronic pelvic pain was alleviated by 
the surgery.  She was on hormone replacement therapy.

At a January 2006 VA examination, the veteran had no 
gynecological complaints.  Upon review of that examination, a 
VA doctor stated that the surgery had resolved endometriosis 
symptoms.  There were problems, such as hot flashes and sleep 
difficulties, associated with the resulting estrogen 
deficiency being addressed by hormone replacement therapy.

Analysis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The altered nature of 
the disability in this case requires assignment of staged 
ratings.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating. 
 38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2007).

Prior to January 25, 2005, service connected endometriosis 
was evaluated under Diagnostic Code 7629, which provides that 
pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control is rated 10 percent 
disabling.  A 30 percent evaluation is assigned for pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment.  Lesions involving the bowel or bladder confirmed 
by laparoscopy, pelvic pain or heavy or irregular bleeding 
not controlled by treatment, and bowel or bladder symptoms, 
warrant assignment of a 50 percent evaluation.

The evidence of record reflects that the veteran did have 
chronic pelvic pain since service.  Bleeding was heavy at 
times, and was irregular.  Medications and use of oral 
contraceptives were able to control her symptoms to a great 
extent.  Although control was not absolute, there appear to 
be rather long periods of quiescence, when there were few or 
no symptoms.  Her pregnancy accounts for some of this time, 
but there is evidence that symptoms were reduced with 
treatment.  The Board finds that the disability picture 
presented prior to January 25, 2005, most closely 
approximates the criteria for assignment of a 10 percent 
evaluation, and no higher.

On January 25, 2005, the veteran underwent a TAH/BSO.  VA 
doctors have agreed that this surgery was due to the 
veteran's service connected endometriosis, and that it 
alleviated the underlying condition.  As of the date of 
surgery, therefore, the service connected condition is most 
appropriately evaluated for the TAH/BSO, under Diagnostic 
Code 7617, for complete removal of the uterus and both 
ovaries.  

Under Code 7617, a 100 percent evaluation is assigned for the 
three month period following surgery.  Thereafter, a 50 
percent evaluation is applied.  The AMC correctly provided a 
total evaluation for three months (albeit under 38 C.F.R. 
§ 4.30 instead of the Diagnostic Code), and correctly noted 
that the temporary total period ended effective May 1, 2005, 
the first day of the month following the April 25, 2005, end 
of the three month period.

The AMC erred at that point by assigning a 30 percent 
evaluation under Code 7619, for removal of both ovaries.  
Clearly, the veteran also had her uterus removed, and hence 
the evaluation must reflect the full extent of the surgery.  
A 50 percent evaluation is assigned under Code 7617.  No 
higher schedular evaluation is available.  

Finally, the Board finds that there is no showing that this 
disorder reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extraschedular basis pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  This disability has not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), nor has the 
disability resulted in frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  Hence, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to January 25, 2005, an evaluation in excess of 10 
percent for endometriosis is denied.

Since May 1, 2005, a 50 percent evaluation for endometriosis 
status post total abdominal hysterectomy with bilateral 
salpingo-oopherectomy is granted, subject to the laws and 
regulations governing payment of monetary benefits.

The appeal for an initial evaluation in excess of 10 percent 
for lumbosacral strain is dismissed.

The appeal for an initial compensable evaluation for allergic 
rhinitis is dismissed.





____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


